Title: To Thomas Jefferson from John Foncin, 14 April 1803
From: Foncin, John
To: Jefferson, Thomas


          
            Monsieur
                     
            Philadelphie 14 Avril 1803.
          
          Le president des etats unis m’ayant honoré du Brevet cy inclus, pour elever les fortifications necessaires à la defense du port de Boston, j’ai construit le fort independence à la Satisfaction des citoyens de cette Ville. Cet Ouvrage etant achevé, et aprés un travail assidû de quatre années tant à Baltimore qu’à Boston, j’ai Sollicité la permission de venir à philadelphie, et cette grace m’a eté accordée, d’aprés la lettre cy jointe du Secretaire de la Guerre en datte du 5. aoust.
          Etant ainsi continué au Service, j’ai achevé pendant l’hyver les dispositions de defense pour le port de Boston; j’ai envoyé au Secretaire de la Guerre differentes Observations relatives au Service, et j’ai reçû ma paye Sans aucune difficulté. Mais tandis que j’employois de la meilleure foy le resultat de mon experience dans l’art des fortifications pour être de plus en plus utile à une contrée que j’eusse Voulû Servir toute ma vie, quelle a eté ma Surprise, lorsque Sans aucune information prealable j’ai eté privé de ma paye depuis le 1er. decembre, en consequence de la lettre cy jointe de Mr. Simmons. J’ai délors cessé mes fonctions d’ingenieur au Service des etats unis. Mais j’ai inutilement reclamé ce qui m’etoit dû depuis le 1er. decembre jusqu’au 12. fevrier; ce dernier jour etant celuy ou j’ai reçû quoique indirectement le premier avis de la Volonté du Secret. de la Guerre. Seroit-il donc possible que Moi qui ai travaillé avec une Si constante activité pour construire Sans interruption les forts de Baltimore et de Boston, Moi qui ai reçû les temoignages les plus flatteurs des citoyens de ces deux Villes (comme on peut le voir par l’article de la chronicle independente cy jointe) et des Membres du Congrés qui ont Visité mes travaux, Seroit il possible, dis-je, que je Serois privé des appointements de deux mois et 12 jours.
          Je n’ai il est Vray rien à objecter lorsque le Secretaire de la Guerre Veut annuller mon brevêt du president des etats unis; mais au moins devois—je être informé en positive termes que je n’etois plus employé et dés lors je Serois retourné dans ma patrie.
          On ne peut d’ailleurs alleguer que j’ai fini l’ouvrage entier confié à mes Soins. Le Brevet dont j’ai eté honoré comprend la defense generale du port et de la ville de Boston; et le fort independence n’est qu’une partie des dispositions. De l’aveu des Generaux et autres militaires qui ont Visité cette place, il est reconnû comme indispensable de Batir un fort, ou au moins la redoute dont j’ai envoyé le plan au Secretaire de la Guerre sur Governor’s island.
          La lettre cy jointe en datte du 16. mars par laquelle le Secretaire de la Guerre desire m’employer de nouveau, mais en me considerant comme hors du Service depuis mon arrivée à Philadelphie, Sembleroit detruire la permission qu’il m’avoit donnée. Mais, dans ce Cas, il faudroit Supposer qu’elle a un effet retroactif, ce qui ne peut être. Je n’ai pû Voir Sans une extrême Sensibilité cette Severe interruption de mes Services, dans l’instant ou j’avois lieu d’attendre une recompense.
          Ainsi, Monsieur, m’abandonnant tout entier à Votre impartiale justice, je prends la liberté de vous adresser (en vous priant de me les renvoyer) les Originaux des titres Sur lesquels je m’appuye, afin que Vous n’ayés aucun doute Sur ma bonne foy. Si Votre decision m’est favorable, je desirerois beaucoup recevoir ce qui m’est dû avant mon Depart pour france; ayant arreté mon passage Sur le Navire New Jersey (appartenant à Mr. Plumestade) qui partira dans quinze jours pour anvers.
          Excusés, Monsieur, Si je vous écris dans ma langue naturelle. C’est une decence que je dois observer à Votre egard, pour ne point me Servir d’expressions impropres. Je Suis Monsieur avec le plus profond respect Votre trés humble et trés obeissant Serviteur
          
            John Foncin
          
          
            La Somme que je reclame est de 258. Dollars 89/100.
            
            P.S. Comme il Sera toujours flatteur à mon esprit que mes Services ayent eté approuvé par le president des etats unis de qui j’ai eu l’honneur d’avoir reçû deux brevets, je joins ici la derniere Lettre en datte du 27 juillet que j’ai reçûe à Boston, sans parler de plusieurs autres par lesquelles le Secretaire de la guerre m’a donné les temoignages les plus autentiques de Sa Satisfaction.
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia, 14 Apr. 1803
            
            The President of the United States having honored me with the enclosed commission to erect the fortifications necessary to defend Boston harbor, I built Fort Independence to the satisfaction of the citizens of that city. When that work was completed, and after four years of assiduous efforts in both Baltimore and Boston, I requested permission to come to Philadelphia. That favor was granted to me by the enclosed letter from the Secretary of War, dated August 5.
            Because he had thus prolonged my service, I worked during the winter to complete preparations for the defense of Boston harbor. I sent the Secretary of War different observations concerning the project and received my salary with no problem. But while I devoted my expertise in the art of fortifications so as to be more and more useful to a country I would have wished to serve for the rest of my life, imagine my surprise when, with no prior notice, I was deprived of my salary beginning on December 1, based on the enclosed letter from Mr. Simmons. As of that date, my role as engineer in the service of the United States has been terminated. But I have asked in vain for the salary that was owed to me from December 1 until February 12, the date when I received, albeit indirectly, the first notification of Secretary of War’s decision. Is it possible that I, who worked so assiduously and without interruption to build the forts of Baltimore and Boston, who received the most favorable testimonials from the citizens of these two cities (as evidenced by the enclosed article from the Independent Chronicle), and from the members of Congress who visited my project, is it possible, I ask, that I could be deprived of wages for two months and twelve days?
            I have no objection to the Secretary of War’s cancelling my commission from the President of the United States. But at least I should have been specifically informed that I was no longer employed. At that point, I would have returned to my country.
            One cannot allege that I completed the entire task entrusted to me. The commission with which I was honored included the general defense of the port and the city of Boston, and Fort Independence is only part of this project. According to the generals and other military men who visited the site, it is indispensable to build a fort, or at least the redoubt on Governor’s Island for which I sent plans to the Secretary of War.
            The enclosed letter, dated March 16, in which the Secretary of War seeks to re-employ me, while considering me off-duty since my arrival in Philadelphia, seems to contradict the authorization he gave me. In this case, one would need to assume that my appointment is retroactive, which cannot be the case. I could not help being deeply affected by this abrupt termination of my work, just when I was in a position to expect compensation.
            Entrusting myself entirely to your impartial justice, Sir, I thus take the liberty of sending you the originals of the documents on which I am basing my case (with a request that you return them to me), so you will have no doubt about my good faith. If your decision is favorable, I would like very much to receive what is due to me before my departure for France. I have booked passage on the ship New Jersey (belonging to Mr. Plumstead) which leaves for Antwerp in two weeks.
            Pardon me, Sir, for writing in my native language. I do so because of the deference I owe you, to avoid using any improper expressions. With the deepest respect, Sir, I am your very humble and obedient servant.
            
              John Foncin
            
            
              The sum I am requesting is $258.89.
              P.S. Since I shall always be flattered that my work was approved by the president of the United States, from whom I have the honor of receiving two commissions, I am enclosing the last letter I received in Boston, dated July 27, one of several in which the secretary of war expressed his most genuine satisfaction.
            
          
        